Citation Nr: 1419491	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  07-12 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1964 to August 1991.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions by the VA Regional Office that denied service connection for bilateral foot pain and plantar fasciitis.

In May 2013, the Board denied a rating in excess of 10 percent for hallux rigidus with arthritis of each great toe, a rating in excess of 10 percent for actinic keratosis with dysplasia prior to February 25, 2011, a rating in excess of 30 percent for actinic keratosis with dysplasia since February 25, 2011, and TDIU.  In October 2013, the Board denied service connection for bilateral hammertoes and basal cell carcinoma.  These matters are also no longer for appellate consideration.  The Board also remanded the issue of service connection for plantar fasciitis.  

This appeal consists entirely of documents in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in both electronic repositories.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The Board notes that the Veteran raised the issue of entitlement to an earlier effective date for a 30 percent disability rating for actinic keratosis with dysplasia.  It does not appear that the RO adjudicated this issue and thus, the matter is referred to the RO for consideration.  


FINDINGS OF FACT

A bilateral foot disorder was not incurred in service, is not related to active duty, and is not caused or aggravated by service-connected hallux rigidus.  


CONCLUSION OF LAW

A bilateral foot disorder is not related to or caused by active military service, nor is it caused or aggravated by service-connected hallux rigidus.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The VCAA provides that the VA will notify the claimant of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) includes notice that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  

The VA satisfied its duty to notify the Veteran.  The record reflects that the RO mailed the Veteran notifications in April 2007 and October 2007 of the information and evidence needed to substantiate and complete the claims, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  VA also notified the Veteran in November 2013 of what the evidence must show to substantiate a claim of secondary service connection.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  VA's duty to notify the Veteran in this case has been satisfied.  

The VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA satisfied its duty to assist the Veteran in the development of his claim.  The RO associated the Veteran's service treatment records, VA treatment records, and private treatment records from the Charlestown Naval Hospital with the file.  VA has made every reasonable effort to obtain all identified and available evidence relevant to the claim.  

In February 2011 and December 2013, the VA provided the Veteran with examinations.  Each examiner offered an opinion based on her review of the Veteran's medical history and her examination of the Veteran.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Taken together, these examinations and opinions are adequate as to the claim of entitlement to service connection for a bilateral foot disorder.  

This appeal has been remanded by the Board three times, in January 2011, May 2013, and October 2013.  The January 2011 remand requested a VA examination, which took place in February 2011.  The May 2013 remand gave the Veteran the opportunity to identify any outstanding service or current treatment records.  The Appeals Management Center (AMC) contacted the Veteran regarding this information in May 2013 and June 2013, but the Veteran failed to respond.  The October 2013 remand instructed the AMC to provide the Veteran with corrective VCAA notice as to the elements of secondary service connection and obtain a supplemental VA opinion regarding aggravation of the Veteran's bilateral foot disorder by his service-connected hallux rigidus with arthritis.  The AMC sent the corrective VCAA notice in November 2013, and the December 2013 VA examination report included that opinion.  Accordingly, there was substantial compliance with the Board's previous remands and it may proceed to adjudication of this appeal.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim of entitlement to service connection for a bilateral foot disorder.  

II. The Merits of the Claims

The Veteran seeks service connection for a bilateral foot disorder.  In March 2007, he filed a claim of entitlement to service connection for bilateral foot pain, describing pain from the heel through the arch to the pads of the feet.  His September 2007 claim cited plantar fasciitis as a specific diagnosis and his existing compensable rating for service-connected bilateral hallux rigidus with arthritis, raising the theory of entitlement to secondary service connection.  

Generally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110 1131; 38 C.F.R. § 3.303.  In order to establish entitlement to service connection for any disability on a direct basis, the record must contain (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen, 7 Vet. App. at 448.  In making its determination, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  

The Veteran's service treatment records reflect that he sought treatment in February 1983 for left foot symptoms diagnosed as arthritis of the first metacarpophalangeal joint and painful hallux.  On service discharge examination in April 1991, he indicated a history of foot trouble.  

At a December 1991 VA foot examination, the examiner noted extreme tenderness over the dorsum of the first metatarsal phalangeal joint of both great toes and diagnosed bilateral hallux rigidus with extreme pain, left greater than right.  Service connection for hallux rigidus of each great toe was granted in a February 1992 rating decision.  

At a January 2007 VA examination for hallux rigidus, the examiner reported hallux rigidus of the right and left great toes with extensive osteoarthritic changes involving the first metatarsophalangeal, and the first and second metatarsal joints, bilaterally.  

A February 2011 VA examination the Veteran reported in-service foot pain which he self-treated with aspirin.  He reported that he had no trauma to the feet in service except for exposure to cold weather.  The examination included X-rays, and examiner found several current diagnoses causing foot pain, including bilateral Achilles tendonitis, plantar fasciitis, calcaneal spurs, and osteoarthritis of the feet; and offered the opinion that the Veteran's plantar fasciitis was not etiologically related to his service or his hallux rigidus.  August 2007 X-ray reports in the Charleston VA Medical Center (VAMC) treatment records also showed calcaneal spurs.  A March 2008 Goose Creek Community Based Outpatient Clinic (CBOC) treatment record similarly listed a diagnosis for plantar fasciitis bilaterally.  

At a December 2013 VA examination, the examiner noted the existing diagnoses for service-connected hallux rigidus with arthritis and Achilles tendonitis, as well as nonservice-connected plantar fasciitis and calcaneal spurs.  She offered the opinion that each of these diagnoses are separate entities that do not interact with each other, and that each of the Veteran's current foot disabilities are not made chronically worse by the service-connected hallux rigidus with osteoarthritis.  

As discussed above, the Veteran sought treatment in service for symptoms of pain in his feet and reported a history of foot trouble at his April 1991 separation examination.  The post service treatment records reflect diagnosis for calcaneal spurs in August 2007 at the Charleston VAMC and plantar fasciitis in March 2008 at the Goose Creek CBOC.  Both conditions were also noted at the February 2011 and December 2013 VA examinations.  Therefore, the Veteran has both a current disability and an in-service event or injury, satisfying the first and second elements of the three part test for direct service connection under Shedden and 38 C.F.R. § 3.303(a).  

The Board must consider all the evidence of record and make appropriate determinations of competency, credibility, and weight. See Washington v. Nicholson, 19 Vet. App. 362, 368   (2005). The Board recognizes that lay evidence concerning onset and history of symptoms during or after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006).  However, the evidence of record must show that the Veteran's current diagnoses are related to an in-service injury, event, or disease.  Here, the facts are complex enough that the Veteran's contentions about the pain and foot trouble he experienced in service is not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case.  See Kahana v. Shinseki, 24 Vet. App. 428, 438   (2011). Based on review of the service treatment records and post service treatment records, the February 2011 VA examiner offered that plantar fasciitis is not etiologically related to the Veteran's service, explaining that plantar fasciitis is inflammatory in nature.  Neither the private treatment records from the Charleston Naval Hospital nor the VA treatment records include any opposing opinion that would support a claim of direct service connection.  

In certain cases, competent lay evidence may demonstrate the presence of any element of service connection.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  While the Veteran asserted in his September 2007 claim that his plantar fasciitis is related to his hallux rigidus, he specifically denied in-service trauma to the feet and rather contends that  the problems with his feet is aggravated by his service-connected hallux rigidus with osteoarthritis.  Therefore, the evidence of record does not support a finding that the Veteran's foot disorder is related to an in-service injury, event, or disease; and fails to satisfy the third part of the three part test for service connection under Shedden and 38 C.F.R. § 3.303(a).

Further, the Board finds that the evidence of record does not support a finding of secondary service connection.  There are several diagnoses for a current disability.  Additionally, there are service-connected foot disabilities, including hallux rigidus with arthritis of each great toe and bilateral Achilles tendonitis.  Although the Veteran has specifically asserted that his plantar fasciitis is due to, or aggravated by, the effects of service-connected hallux rigidus, he is not competent to provide this opinion.  See Kahana, 24 Vet. App.  at 438.  This is because ascertaining the nature and etiology of plantar fasciitis and calcaneal spurs requires complex medical expertise to diagnose and/or assess, including the interpretation of X-rays and the differentiation between several conditions affecting the same body part.  The December 2013 VA examiner explained that calcaneal spurs are osteophytes that form along the margin of the calcaneus or heel bone, and that plantar fasciitis is an inflammation of the thin layer of connective tissue of the plantar aspect of the foot.  These are internal components of the foot, not capable of external observation by a layperson; in contrast to such disorders as flat feet, varicose veins, and ringing in the ears.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  

The December 2013 VA examiner specifically addressed the Veteran's contention, providing a detailed description of the anatomical regions and components of the foot to support the conclusion that hallux rigidus with osteoarthritis, Achilles tendonitis, plantar fasciitis, and calcaneal spurs are separate entities that do not interact with each other in that a problem with one could cause a problem with the other or be aggravated by a pre-exiting diagnosis of hallux rigidus.  The Board accords significant weight to the VA examiner's negative opinion as it was based upon review of the relevant records and provided adequate supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Based on a review of the Veteran's medical history, her examination of the Veteran, and her clinical experience, the examiner found not nexus to the Veteran's service-connected condition.  The Board finds that the preponderance of the evidence demonstrates that other foot disorders are not caused or aggravated by either hallux rigidus or Achilles tendonitis.  See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.  Accordingly, secondary service connection is not warranted.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for a bilateral foot disorder is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


